120 S.W.3d 758 (2003)
Elaine KLINKERFUSS, Appellant,
v.
William L. CRONIN and Delores J. Cronin, Respondents.
No. ED 81748.
Missouri Court of Appeals, Eastern District, Division One.
September 16, 2003.
Motion for Rehearing and/or Transfer Denied November 13, 2003.
Application for Transfer Denied December 23, 2003.
Irl B. Baris, St. Louis, MO, for appellant.
Jan Adams, St. Louis, MO, for William Cronin.
Daniel P. Card II (co-counsel), Thomas Jones (co-counsel), St. Louis, MO, for Delores Cronin.
Before GARY M. GAERTNER, SR., P.J., ROBERT G. DOWD, JR., J., MARY R. RUSSELL, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 13, 2003.

ORDER
PER CURIAM.
Elaine Klinkerfuss ("Beneficiary"), a beneficiary of the Erna Strawn Trust, appeals from the trial court's judgment against her on her action for removal of trustee William Cronin ("Trustee") and for an accounting. Beneficiary argues that the trial court erred in that there was no substantial evidence to support its judgment, that the judgment was against the weight of the evidence, and that the trial court erroneously applied the law. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court's judgment and order is supported by the substantial weight of the evidence. A written opinion reciting the facts and restating the law would have no precedential value. Therefore, the parties have been furnished with a memorandum which sets forth the facts and reasons for our decision for their information only.
The trial court's judgment and order is affirmed pursuant to Rule 84.16(b).